 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    SECURITIES           AND         EXCHANGE               Case No. 2:17-cv-02189-JAD-GWF
      COMMISSION,
 8
                                                                          ORDER
 9                                          Plaintiff,
             v.
10
      ROBERT CORTEZ MARSHALL, et al.,
11
                                         Defendant.
12

13          This matter is before the Court on the parties’ Joint Motion to Extend Pretrial Dates (ECF
14   No. 16), filed on August 9, 2018. The Court granted the parties’ joint motion to continue pretrial
15   dates on August 13, 2018. See ECF No. 17. The parties represent that they reached a tentative
16   settlement agreement regarding the SEC’s claims against Defendant that would result in the entry
17   of a bifurcated judgment against Defendant. The settlement was subject to the authorization of
18   SEC Commissioners and the parties estimated the authorization to take place within 30 days of
19   their joint motion. To date, the parties have not filed any dismissal documents. The parties shall
20   file a status report regarding settlement no later than November 2, 2018. Accordingly,
21          IT IS HEREBY ORDERED that the parties shall file a status report regarding settlement
22   no later than November 2, 2018.
23          Dated this 26th day of October, 2018.
24

25
                                                             GEORGE FOLEY, JR.
26                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
